ANNUAL REPORT CORPORATE PROFILE FPB Bancorp, Inc. (the "Holding Company") owns 100% of the outstanding common stock of First Peoples Bank (the "Bank") and the Bank owns 100% of the outstanding common stock of Treasure Coast Holdings, Inc., (collectively referred to as the "Company"). The Holding Company operates as a one-bank holding company and it’s only business activity is the operation of the Bank.The Bank is a state (Florida)-chartered commercial bank and its deposits are insured up to the maximum amounts by the Federal Deposit Insurance Corporation, which are $250,000 for all qualified deposits, and unlimited for non-interest bearing transaction accounts, through December 31, 2012. The Bank offers a variety of community banking services to individual and corporate customers through its six banking offices located in Port St. Lucie, Stuart, Fort Pierce, Vero Beach and Palm City, Florida.The newest office opened in May 2008, on Gatlin Boulevard in Port St. Lucie, Florida.In addition, the Palm City, Florida office opened in January of 2008 and an 11,000 square foot Operations Center in Jensen Beach, Florida, opened in March of 2007. The Bank’s subsidiary, Treasure Coast Holdings, Inc., was incorporated in June 2008 for the sole purpose of managing foreclosed assets.At December 31, 2010, we had total consolidated assets of $232.4 million and total consolidated stockholders' equity of $6.7 million.For the year ended December 31, 2010, we had net losses of $8.0 million. SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This Annual Report contains certain forward-looking statements which represent our expectations or beliefs, including, but not limited to, statements concerning the banking industry and our operations, performance, financial condition and growth.For this purpose, any statements contained in this Report that are not statements of historical fact may be deemed forward-looking statements.Without limiting the generality of the foregoing, words such as "may," "will," "expect," "believe," "anticipate," "intend," "could," "should," "can," "estimate," or "continue" or the negative of other variations thereof or comparable terminology are intended to identify forward-looking statements.These statements by their nature may involve substantial risks and uncertainties, certain of which are beyond our control, and actual results may differ materially depending on a variety of important factors, including competition, general economic conditions, changes in interest rates, and changes in the value of real estate and other collateral securing loans, among other things. This statement has not been reviewed, or confirmed for accuracy or relevance, by the Federal Deposit Insurance Corporation. CONTENTS Page Financial Highlights 1 Selected Financial Data 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 3-26 Consolidated Financial Statements 27-70 Report of Independent Registered Public Accounting Firm 71 Board of Directors 72 Non-Director Executive Officers 72 First Peoples Bank Board of Directors and Officers 73 General Information 74 Common Stock Prices and Dividends 74 First Peoples Bank Branch Office Locations 75 Table of Contents FINANCIAL HIGHLIGHTS December 31, 2010, 2009 and 2008 or the Years Then Ended (Dollars in thousands, except per share figures) At Year End: 2010 2009 Assets $ $ $ Loans, net $ $ $ Securities $ $ $ Deposits $ $ $ Stockholders' equity $ $ $ Book value per common share $ $ $ Common shares outstanding Equity as a percentage of assets % % % Non-performing assets as a percentage of total assets % % % For The Year: Interest income $ $ $ Net loss $ )
